Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about November 10, 2005, which, after a violation of probation hearing, revoked appellant’s probation and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
*226The court’s determination that appellant violated the terms and conditions of his probation to an extent warranting revocation is supported by a preponderance of the evidence (see Matter of Alpheaus M., 168 AD2d 208 [1990]), which included evidence properly received as admissions by appellant. The evidence established that appellant violated his probation by being discharged from a counseling program because of nonattendance, and that appellant understood that attendance at the program was a special condition of his probation. Appellant’s excuses for his lack of attendance are without merit. Concur— Mazzarelli, J.E, Andrias, Nardelli, Gonzalez and Malone, JJ.